Order entered May 21, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00468-CV

                          ADELPHI GROUP, LTD., Appellant

                                            V.

                  DIVINE DINING, LLC DBA TACO CASA, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-17-16325

                                        ORDER
      Before the Court is appellant’s April 27, 2018 corrected unopposed motion to abate the

appeal. We DENY the motion.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE